This action was brought originally by Jack A. Timen in the Cuyahoga Common Pleas against the City of Cleveland et for an unpaid balance owing by the city under a conveyance of land.
It appears that Timen held a 99 year lease on said property and that the owner in fee claimed a portion of the consideration paid by the city, who interpleaded.
The Municipal Court allowed the interpleader and returned judgment in favor óf Bing'ham which judgment was affiirmed by the Court of Appeals.
Timen in the Supreme Court contends: that the court erred in permitting the city to1 interplead a third party and a stranger to the contract.